DETAILED ACTION
This action is responsive to the following communication:  Amended claims filed 03/25/2021. This action is made final.
Claims 21-34 are pending in the case.  Claims 21 and 28 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-31, 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lundy et al (US Patent Application Publication 2009/0247112 A1 hereinafter Lundy) in view of Tseng et al (US Patent Application Publication 2012/0117507 A1 hereinafter Tseng)

With regard to claims 21, 28, Lundy teaches an electronic device, a method respectively comprising: 
a wireless communication circuitry <para 0038>; 

a touchscreen display <fig 1 para 0118>; and 
a processor configured to <fig 1 para 0116>: 
receive, via the wireless communication circuitry, a plurality of messages including at least a first message and a second message <fig 2E items 230 – 240>, 
receive a first user input including a slide down gesture from a status bar <slide gesture can be used form status bar fig 2C, 2D para 0150 para 0072>,
display, via the touchscreen display, a notification list including an application icon corresponding to the plurality of messages including at least the first message and the second message <fig 2E items 242, 244, 246 show notification information for applications including number of notifications para 0051, 0061-0063>, a first summary information corresponding to the first message, 
Lundy does not appear to explicitly disclose displaying 
a summary extension indicator; receive a second user input with respect to the summary extension indicator corresponding to the message application, and display the application icon and a second summary information corresponding to the second message and a summary reduction indicator, wherein an amount of the second summary information is greater than an amount of the first summary information.
In the same field of endeavor, Tseng teaches
a summary extension indicator <fig 2C para 0057-0059>;

display the application icon and a second summary information corresponding to the second message and a summary reduction indicator <fig 2A item 216, fig 2C arrows are shown to move upward/downward para 0057-0061>, 
wherein an amount of the second summary information is greater than an amount of the first summary information <fig 2A-2C show amount of information displayed for missed calls is less than the amount information displayed for other notifications in items 206, 224>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Lundy, Tseng before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Lundy to include the teachings of Tseng, in order to obtain limitations taught by Tseng.  One would have been motivated to make such a combination because it provides an effective way to see data when needed and Examiner notes that is well known in the art.

With regard to claims 22, 29, these claims depend upon claims 21 and 28 respectively, which are rejected above. In addition, Lundy teaches wherein, when a user selects a summary information region, a corresponding application is executed and an application icon <email application is executed to provide different level of information para 0063> and Tseng Teaches a summary extension or a reduction indicator are displayed on a same line <fig 2C bottom right>.  

With regard to claims 23, 30, these claims depend upon claims 21 and 28 respectively, which are rejected above. In addition, Tseng teaches wherein the processor is further configured to: display, via the touchscreen display, received time information with respect to a corresponding one of at least the first message and the second message based at least in part on the second user input, as at least part of displaying the second summary information <time is shown for each message summary <fig 2A item 206>.
  
With regard to claims 24, 31, these claims depend upon claims 23 and 30 respectively, which are rejected above. In addition, Tseng teaches wherein the processor is further configured to: 
display identification information related to a sender from which the first message or the second message is received, as part of the touchscreen display <sender name is shown fig 2A item 206>. 

With regard to claims 26, 33, these claims depend upon claims 23 and 30 respectively, which are rejected above. In addition, Tseng teaches wherein the processor is further configured to: 
based on receiving a third user input with respect to the summary reduction indicator, display the notification list including the first summary information other than the second summary information again, and display the summary extension indicator by changing from the summary reduction indicator to the summary extension indicator 
 
With regard to claims 27, 34, these claims depend upon claims 23 and 30 respectively, which are rejected above. In addition, Tseng teaches wherein the processor is further configured to display the summary reduction indicator by changing from displaying the summary extension indicator to the summary reduction indicator <fig 2A item 216, 2C bottom right show summary expansion and reduction indicator>. 

Claims 25, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lundy in view of Tseng in view of  Benchenaa et al (US Patent Application Publication 2014/0189592 A1 hereinafter Benchenna).

With regard to claims 25, 32, these claims depend upon claims 24 and 31 respectively, which are rejected above. Lundy, Tseng do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Benchenaa teaches wherein the processor is further configured to: 
display, as part of the first summary information of the notification list, a phone number or an email address of the sender from which the corresponding one of at least the first message and the second message is received, with respect to the corresponding one of at least the first message and the second message <telephone number can be displayed as part of the detailed information para 0043>.
 it would have been obvious to one of ordinary skill in the art, having the teachings of Lundy, Tseng, Benchenaa before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Lundy, Tseng to include the teachings of Benchenaa, in order to obtain limitations taught by Benchenaa.  One would have been motivated to make such a combination because it provides a convenient way to respond to a notification.

Response to Arguments
Applicant's arguments filed on March 25, 2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142